UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5164



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE GARCIA-FLORES, a/k/a Juan Pablosegura-
Paz, a/k/a Juan Domingo Magadan-Torres, a/k/a
Barragan   David   Flores,   a/k/a   Sidronio
Andrales-Solis, a/k/a Jose Daniel Garcia,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00186-WLO)


Submitted:   June 21, 2007                 Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel Hill,
North Carolina, for Appellant. Anna Mills Wagoner, UNITED STATES
ATTORNEY, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Garcia-Flores was sentenced to thirty-two months in

prison after pleading guilty pursuant to a plea agreement to

unlawful re-entry of a deported alien in violation of 8 U.S.C.

§§ 1326(a) and (b)(2) (2000). On appeal, Garcia-Flores asserts the

district court erred in sentencing him under an unconstitutional

mandatory guidelines scheme and failed to adequately explain its

consideration of the 18 U.S.C. § 3553(a) (2000) factors.            Finding

no error, we affirm.

            We find that the district court properly applied the

federal     sentencing   guidelines    and     considered   the    relevant

sentencing factors before imposing Garcia-Flores’s sentence.            See

18 U.S.C.    § 3553(a) (2000); United States v. Hughes, 401 F.3d 540,

546-47 (4th Cir. 2005).     Additionally, we find that the sentence

imposed,    which   Garcia-Flores     admits    was   within   a   properly

calculated guidelines range, was reasonable.          See United States v.

Green, 436 F.3d 449, 457 (4th Cir.) (holding a sentence imposed

within a properly calculated guidelines range is presumptively

reasonable), cert. denied, 126 S. Ct. 2309 (2006).

            Accordingly, we affirm Garcia-Flores’s conviction and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                   AFFIRMED


                                 - 2 -